Citation Nr: 1232135	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  04-27 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and K.K.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to April 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Regional Office (RO).  By rating action dated February 2003, the RO denied the Veteran's claim for service connection for PTSD.  In August 2007, the Board remanded for additional development of the record.  By decision in August 2009, the Board denied the appellant's claim.  He appealed this determination to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated February 2010, granted a Joint Motion for Partial Remand.  In June 2010, the Board again denied the Veteran's claim.  He in turn appealed that denial to the Court, and the Court issued a memorandum decision in March 2012 vacating the Board's decision and remanding the matter to the Board for further proceedings consistent with the Court's decision. 

The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for residuals of fractured sternum, a right knee disorder, and a left knee disorder; entitlement to service connection for obstructive sleep apnea, hypertension, and a disability manifested by facial pain; entitlement to a total disability rating based on individual unemployability; and entitlement to special monthly compensation based the need for aid and attendance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.





REMAND

In a September 2007 statement, the appellant reported that he had been treated for PTSD by Dr. McCreight from 1994 to 2000 and by Dr. Reyes since 2001.  The claimant has been treated at the Biloxi VA Medical Center and the Pensacola VA Community-based Outpatient Clinic, and more specifically he has been for PTSD at the facility in Pensacola.  The RO last obtained records from either of these facilities in July 2008.  At a September 2010 VA mental disorders examination, the Veteran reported that he sees a private doctor once a month for a prescription of Valium.  The RO should attempt to obtain all records from Drs. McCreight and Dr. Reyes as well as the doctor who was prescribing Valium for the Veteran in September 2010 plus any additional treatment records from the Biloxi VA Medical Center and the Pensacola VA Community-based Outpatient Clinic since July 2008.

The Veteran should be also afforded the opportunity to identify any treatment for a psychiatric disorder since September 2010.

The Veteran claims that his PTSD is related to an in-service motor vehicle accident rather than being related to his association with a federal law enforcement matter in the early 1990s that resulted in him being subject to unwanted publicity, death threats, and a federal law enforcement investigation.  The appellant reported at the August 2008 VA examination that he had had PTSD symptoms weekly to daily in frequency since military service.   The Social Security Administration records, to include private evaluations, on the other hand, reflect that he did not report the in-service motor vehicle accident and that PTSD was diagnosed based on the incident in the early 1990s.  In its March 2012 memorandum decision, the Court noted that the record contains two separate set of lay statements from the appellant that appear to be separate and conflicting.  The Court noted that nearly all the medical evidence in the record appears to be based on the Veteran's lay assertions and that deciding whether one of the appellant's two accounts is inaccurate will likely have a decisive effect on the outcome of the case.  The Court noted that the Board did not make specific credibility, competency, and probative value determinations about the Veteran's lay statements.  The Veteran is competent to report that he has had PTSD symptoms weekly to daily in frequency since military service.  The RO must determine whether the Veteran's reporting that he has had PTSD symptoms weekly to daily in frequency since military service is credible and has probative value.  If the RO determines that the appellant's reporting is credible and has probative value, he should be scheduled for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify all treatment for a psychiatric disorder since September 2010 and to identify the doctor who has prescribed Valium for him.  The RO should attempt to obtain all records from Drs. McCreight and Dr. Reyes as well as the doctor who was prescribing Valium for the Veteran in September 2010.   Regardless of the appellant's response, the RO should obtain all records from the Biloxi VA Medical Center and the Pensacola VA Community-based Outpatient Clinic since July 2008.  Any such records should be associated with the Veteran's VA claims folder.  

2.  The RO must prepare a report determining whether the Veteran's reporting that he has had PTSD symptoms weekly to daily in frequency since military service is credible  -  i.e., believable - and has probative value - i.e., tending to prove or substantiate his claim.  The basis for these findings must be documented in the claims file.  The report and determinations of credibility and probative value of the appellant's reporting of symptomatology must be added to the claims file.

3.  If the RO determines that the Veteran's reporting of PTSD symptomatology since active service is credible and has probative value, the RO must arrange for a VA examination of him to determine the etiology of any diagnosed PTSD.  The claims folder and access to Virtual VA must be made available to the examiner.  The existence or absence of PTSD should be definitively determined.  If PTSD is diagnosed, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the claimed stressor of in-service motor vehicle accident is adequate to support the diagnosis of PTSD and that the appellant's symptoms are related to claimed stressor of in-service motor vehicle accident.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made and address the validity of the diagnosis of PTSD made by a VA social worker in 2006 and 2007 and by the June 2008 VA examiner.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed PTSD is unknowable. A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 
 
5.  After any and all development is completed, the RO should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
6.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for PTSD.  If the benefit is not granted, the Veteran and his counsel must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




